Citation Nr: 0918500	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  05-22 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability.

2.  Whether the Veteran has filed a timely substantive appeal 
of the August 24, 2004 denial to include his dependent 
daughter for pension benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION


The Veteran served on active duty from October 1958 to June 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Buffalo, New York (RO).  

In his substantive appeal received by VA on May 4, 2006, the 
Veteran requested a personal hearing before the regional 
office Decision Review Officer (DRO).  The Veteran was 
notified by letter on May 31, 2006 that a DRO hearing was 
scheduled on August 15, 2006.  According to an August 2006 
deferred rating decision, the Veteran failed to appear for 
his DRO hearing and requested a travel board hearing before a 
member of the Board.  According to a February 2007 VA Form 
119, Report of Contact, the Veteran said that he wanted his 
case transferred to the Board and no longer wanted a travel 
board hearing.  See 38 C.F.R. § 20.702(e) (2008).

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a 
psychiatric disability is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.   


FINDINGS OF FACT

1.  The Veteran was granted nonservice-connected pension 
benefits in a March 2002 rating decision, effective October 
18, 2000.

2.  The Veteran's claim to include his daughter, R.K., as a 
dependent for VA benefit purposes, which was received by VA 
on May 24, 2004, was denied by VA letter dated August 26, 
2004.

3.  The Veteran filed a timely notice of disagreement, which 
was received by the RO on September 7, 2004.
4.  The RO issued a Statement of the Case on July 29, 2005, 
in which the Veteran was notified of his appellate rights.

5.  The Veteran's substantive appeal was received by VA on 
October 13, 2005, more than 60 days after the mailing of the 
statement of the case and more than one year after the 
mailing of the August 2004 denial letter.  


CONCLUSION OF LAW

The requirements for a timely substantive appeal from the 
August 26, 2004 VA denial of additional pension benefits 
based on the Veteran's dependent daughter have not been met.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts of the issue decided herein are not in 
dispute; the case rests on the interpretation and application 
of the relevant law.  The Veterans Claims Assistance Act of 
2000 (VCAA) does not affect matters on appeal when the issue 
is limited to statutory interpretation.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 
Fed. Reg. 25180 (2004) (holding that VCAA notice was not 
required where evidence could not establish entitlement to 
the benefit claimed).  There is no possibility that any 
additional notice or development would aid the appellant in 
substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); see Dela Cruz.  Thus, any deficiency of notice or of 
the duty to assist constitutes merely harmless error.

The Veteran was granted nonservice-connected pension benefits 
in a March 2002 rating decision, effective October 18, 2000.  
A claim to include his daughter, R.K., as a dependent for VA 
benefit purposes, which was received by VA on May 24, 2004, 
was denied by VA letter dated August 26, 2004.  The Veteran 
filed a timely notice of disagreement, which was received by 
the RO on September 7, 2004.  The RO issued a Statement of 
the Case to the address of record on July 29, 2005.  The 
Veteran's substantive appeal was received by VA on October 
13, 2005, more than 60 days after the mailing of the July 
2005 statement of the case and more than one year after the 
mailing of the August 2004 denial letter.  

The Veteran contends that his substantive appeal should be 
considered timely filed because he was a homeless Veteran at 
the time and because he had financial and psychiatric 
problems that made it difficult for him to file his appeal 
any earlier than he did.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.  

Under the relevant regulations, an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).  A 
substantive appeal consists of a properly completed VA Form 9 
or other correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2008).  For an appeal to be timely, the 
claimant must file a notice of disagreement within the year 
after the RO sends notice of the adverse decision; and a 
substantive appeal must be filed within 60 days of issuance 
of the Statement of the Case, or within the remainder of the 
1-year period which follows the RO's notice of the adverse 
decision, whichever period ends later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

A veteran may request an extension of the 60-day period for 
filing a substantive appeal for good cause.  The request for 
such an extension should be in writing and must be made prior 
to the expiration of time for filing the substantive appeal.  
38 C.F.R. §§ 20.202, 20.303 (2008).

In this case, the Veteran was told in the July 29, 2005 
correspondence accompanying the Statement of the Case that he 
had 60 days from the date of the Statement of the Case or the 
remainder of the one-year period from the date he was 
notified of the determination being appealed to file his 
substantive appeal, whichever was later.  As the 60-day 
period following the date of the Statement of the Case was 
later, the Veteran thus had until September 27, 2005 to file 
an appeal.

The first correspondence by or on behalf of the Veteran after 
the July 2005 statement of the case was not received by VA 
until October 13, 2005.

It is clear from the record that the Veteran did not file a 
substantive appeal within the 60 days from the date the RO 
mailed the Statement of the Case; nor did he request an 
extension of time to do so.  

The law is clear that a substantive appeal must be filed with 
the agency of jurisdiction within the appropriate time frame.  
While the Board is sympathetic to the Veteran's arguments as 
to why he did not file a timely appeal, it is bound by the 
laws and regulations governing the appellate process.  See 38 
C.F.R. § 7104.  In this case, there is no evidence that a 
substantive appeal was received by the originating agency 
prior to October 13, 2005.  38 C.F.R. § 20.302.  
Consequently, the July 2004 letter to the Veteran denying the 
claim for additional pension benefits for his daughter became 
final when the Veteran did not complete his appeal within the 
prescribed time, and the appeal must be denied as a matter of 
law.  38 C.F.R. 
§ 20.1103; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As a substantive appeal of the July 2004 denial of 
entitlement to additional pension benefits for the Veteran's 
daughter was not timely filed, the appeal is denied.


REMAND

The veteran seeks to reopen a claim of service connection for 
a psychiatric disability.  

The Board presently undertakes no review of the RO's 
determination that new and material evidence had not been 
submitted that is sufficient to reopen the claim.  Instead, 
because there is evidence on file that the veteran is in 
receipt of disability benefits due to his psychiatric 
problems administered by the Social Security Administration 
(SSA), and the records are not associated with the claims 
folder, the Board is unable to ascertain at this time whether 
the claim should be reopened.

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes the 
Secretary to obtain.  Lind v. Principi, 3 Vet. App. 493 
(1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  
Although not dispositive as to an issue that must be resolved 
by VA, any relevant findings made by the SSA are evidence 
which must be considered.  See White v. Principi, 243 F. 3d 
1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 
(2001).

As a matter of clarification, VA's obligation to obtain the 
SSA's records in the context of an application to reopen a 
previously denied claim is not contingent upon the veteran 
first showing that new and material evidence has been 
submitted.  Although under 38 U.S.C.A § 5103(f) provides that 
with regard to previously disallowed claims that "[n]othing 
in this section shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured," the use of 
the term "section" refers not to the enactment of the 
entirety of the VCAA, but instead to the plain meaning of the 
term "section" such as in 38 U.S.C.A § 5103(f).  Stated 
alternatively, the provisions of 38 U.S.C.A § 5103A(c)(3), 
which mandate that VA obtain relevant SSA records are in a 
different section of the VCAA.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

Thus, subsequent to receipt of the SSA records, the RO/AMC 
will readjudicate the issue of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for a psychiatric disability.

As will be discussed below, if the RO/AMC determines that new 
and material evidence has been submitted, it will then 
determine if a VA medical examination is required.  38 
U.S.C.A § 5103A(d),(g); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003).

Accordingly, the case is REMANDED to the AMC/RO for the 
following actions:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his 
psychiatric disability that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain these 
records and associate them with the claims 
folder.

2.  The RO/AMC will then obtain from the 
SSA a copy of its decision regarding the 
Veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon in that decision.  Those 
records will be associated with the claims 
folder.

3.  If deemed appropriate under the law by 
the RO/AMC, any appropriate medical 
development should be conducted, to 
include a VA examination.  Thereafter, the 
RO/AMC will readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, he and his representative, 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, to include the 
laws and regulations on service 
connection.  They should be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


